UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 20, 2007 THE TALBOTS, INC. (Exact Name of Registrant as Specified in Charter) Delaware 1-12552 41-1111318 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S.Employer IdentificationNo.) One Talbots Drive, Hingham, Massachusetts 02043 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (781) 749-7600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): r Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THE REPORT Section 5 – Corporate Governance and Management Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Employment Agreement and Grant Agreement with Philip H. Kowalczyk As previously announced by The Talbots, Inc. (the “Company”), Philip H. Kowalczyk was appointed to the newly-created position of Chief Operating Officer (“COO”) of the Company effective October 4, 2007.The Company previously reported in its Current Report on Form 8-K filed on October 10, 2007 (“October 10, 2007 Form 8-K”) the terms and conditions of Mr. Kowalczyk’s employment and related compensation arrangements.The definitive employment agreement setting forth those terms and conditions was executed on November 20, 2007 and is filed herewith as Exhibit 10.1. In addition, as previously reported in the October 10, 2007 Form 8-K and consistent with his employment agreement, on November 20, 2007, Mr. Kowalczyk was granted 53,476 shares of restricted stock, vesting 50% on October 4, 2008 and 50% on October 4, 2009, in connection with his appointment as COO.The grant agreement evidencing this award is filed herewith as Exhibit 10.2. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. d. Exhibits. 10.1 Employment Agreement by and between The Talbots, Inc. and Philip H. Kowalczyk, dated November 20, 2007. 10.2 Restricted Stock Agreement by and between The Talbots, Inc. and Philip H. Kowalczyk, dated November 20, 2007. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE TALBOTS, INC. Dated:November 20, 2007 By: /s/Richard T. O’Connell, Jr. Name: Richard T. O’Connell, Jr. Title: Executive Vice President, Legal and Real Estate and Secretary 3 EXHIBIT INDEX Exhibit No. Description 10.1 Employment Agreement by and between The Talbots, Inc. and Philip H. Kowalczyk, dated November 20, 2007. 10.2 Restricted Stock Agreement by and between The Talbots, Inc. and Philip H. Kowalczyk, dated November 20, 2007. 4
